Exhibit 10.19

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum, Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and Phillip
Feiner, an individual currently residing in Collin County, Texas (“Employee”),
effective as of the 31st day of December, 2008 (the “Amendment Effective Date”).

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated May 31, 2008, as amended by First Amendment to Employment Agreement
effective September 8, 2008 (the “Agreement”); and

 

WHEREAS, the Company and Employee desire to amend, alter, modify, and change the
provisions of the Agreement to bring the provisions into compliance with
Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Company and
Employee do hereby agree to amend, alter, modify and change the Agreement, as of
the Amendment Effective Date as follows:

 

1.                                      Section 12 of the Agreement is hereby
adding the following new sentence at the end of the first paragraph of said
Section:

 

Subject to Section 18 below, all payments made pursuant to this Section 12 shall
be paid in a single lump sum within ten (10) days following Employee’s
termination of employment, and any provision of in-kind benefits hereunder shall
not affect the in-kind benefits provided in any other taxable year.

 

2.                                      Except as specifically amended hereby,
the Agreement remains in full force and effect as originally written.

 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
written above.

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

      /s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson, Chairman and CEO

 

 

 

EMPLOYEE:

 

 

 

 

 

By:

      /s/ Phillip Feiner

 

 

Phillip Feiner

 

--------------------------------------------------------------------------------